Citation Nr: 0800994	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-27 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for cervical spine degenerative changes with mild disc 
protrusions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1985 to 
November 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Cervical spine degenerative changes with mild disc 
protrusions (cervical spine disability) are manifested by 
full or almost full range of cervical spine motion with pain 
but no incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for a cervical 
spine disability, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to an October 2006 re-adjudication of the 
veteran's claim, December 2003 and March 2006 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The letters 
also essentially requested that the veteran provide any 
evidence in her possession that pertained to this claim.  38 
C.F.R. § 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, VA 
examination reports, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

In October 2003, the veteran filed a claim for entitlement to 
service connection for a cervical spine disability.  In a 
November 2004 rating decision, the RO granted service 
connection for a cervical spine disability and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5237-5243, effective October 10, 2003.  In December 2004, the 
veteran filed a notice of disagreement regarding the 
evaluation.  The RO issued a statement of the case in August 
2005 and that same month, the veteran filed a substantive 
appeal.  The RO continued the 10 percent evaluation in 
November 2005, February 2006, and October 2006 supplemental 
statements of the case.

In June 2003 VA medical records, the veteran reported chronic 
neck pain.  Upon examination, there was full range of 
cervical spine motion with pain at the end range of motion.  
There were no sensory deficits.  In a July 2003 letter, a VA 
physician stated that due the veteran's medical condition she 
should not lift anything over 25 pounds.  A July 2003 VA 
brain and spinal cord examination was conducted.  There was 
intact sensation.  In a July 2003 VA record, the veteran 
reported that she exacerbated her neck injury at work.  Since 
then she had increasingly severe neck, back, and right 
shoulder pain.  The pain was constant and was slightly 
relieved by chiropractic treatment.  She denied numbness or 
radiation of pain.  There was full range of motion with pain 
and no crepitus.  

In a July 2003 private medical records, the veteran reported 
neck and right shoulder pain.  She reported a neck strain at 
work.  In an August 2003 private record, the veteran reported 
that she was dropping things and had loss of control.  She 
also reported that her pain was terrible.  In September 2003 
private records, the veteran reported pain.

In an August 2003 VA medical record, the veteran reported 
neck pain, occasional right hand numbness, and occasional 
falls due to an inability to turn her neck to see where she 
was going.  There was compression of the C5 to C6 and C6 to 
C7 interspace without herniation and loss of normal cervical 
lordosis.  In an October 2003 letter, a VA physician stated 
that the veteran had chronic neck, shoulder, and back pain 
due to degenerative disk disease.  The physician noted that 
this condition limited the veteran's physical abilities, 
particularly lifting and bending.  The physician prohibited 
the veteran from lifting any weight greater than 10 pounds 
because it could cause further damage.  In another October 
2003 letter, a VA physician stated that the veteran's chronic 
neck pain radiated to the shoulders.  In an October 2003 VA 
record, the veteran reported difficulty at work.  She 
reported pain in the bilateral shoulders and neck.  In an 
October 2003 VA record, there was full range of neck motion, 
with pain at the end points.  An October 2003 VA radiology 
report found no cervical spine bone or joint abnormalities.  

In a January 2004 VA medical record, the veteran reported 
increasing and constant neck pain that was relieved for a 
short period after taking Percocet.  The veteran reported the 
severe pain radiated to the shoulders.  The veteran felt that 
her pain was aggravated by her current job.  There was normal 
neck range of motion that was painful in all planes.  
Cervical spine x-rays were normal.  A March 2004 VA record 
assessment was chronic neck pain.  In an April 2004 VA 
record, the veteran reported severe back, neck, and right 
shoulder pain.  There was full range of neck motion, with 
complaints of pain at the end range of motion.  In a May 2004 
VA record, the veteran reported neck pain of 7 out of 10.  

A May 2004 VA spine examination was conducted.  The veteran 
reported daily neck pain of 5 to 7 out of 10 and radiating 
pain into the right arm.  The veteran stated that she worked 
packing at a furniture factory, and although she had been 
late to work 8 to 10 times due to her pain, she had not 
missed any work.  She took oxycodone when she went to bed.  
The veteran reported flare-ups once per week that lasted for 
3 to 4 days.  She was not unsteady and did not use a walker, 
crutch, cane, or brace.  Upon examination, there were no 
obvious neck abnormalities or deformities.  There was 
tenderness over the right trapezius insertion and C4/C5 with 
palpation.  There was forward flexion to 45 degrees, 
extension to 45 degrees, bilateral lateral flexion to 45 
degrees, and bilateral rotation to 70 degrees, all with pain 
evident on her face.  There was upper extremity intact 
sensation, equal deep tendon reflexes, 5/5 strength, and 
resisted elbow flexion.  The examiner noted that magnetic 
resonance imaging (MRI) examinations showed no disc 
extrusions, spinal canal stenosis, or severe neuroforamina 
stenosis.  The diagnosis was degenerative changes and small 
protrusions at C4/C5, C5/C6, and C6/C7, but no disc 
extrusions.    

In June and July 2004 VA medical records, the veteran 
reported neck and upper back pain.  She reported that her 
pain was 7 out of 10 prior to medication and 3 to 4 out of 10 
afterwards.  In an August 2004 VA record, the veteran 
reported chronic neck and shoulder pain.  She reported that 
since her last visit, her best pain was 2 out of 10, her 
worst pain was 8 out of 10, her average pain was 3 out of 10, 
and her current pain was 6 out of 10.  In an October 2004 VA 
record, the veteran reported chronic neck pain.  She reported 
that since the last visit, her best pain was 4 out of 10, the 
worst pain was 7 out of 10, and her average pain was 5 out of 
10.  In a November 2004 VA record, the veteran reported neck 
pain.  She stated that she had exacerbated her neck pain at 
work.  She reported that her pain was 7 out of 10 prior to 
medication and 4 to 5 out of 10 afterwards.  Upon 
examination, there was markedly diminished cervical spine 
range of motion and palpable muscle spasms.  In another 
November 2004 VA record, a physician stated that the 
veteran's chronic neck, shoulder, and back pain due to 
degenerative disc disease severely limited her physical 
abilities, particularly lifting and bending.  The veteran was 
medically prohibited from lifting greater than 10 pounds or 
bending more than 90 degrees, as this could lead to greater 
damage.

In a January 2005 VA medical record, the veteran reported 
chronic neck and right elbow discomfort.  Her average pain 
since the previous visit was 4 out of 10, her worst pain was 
7 out of 10, and the best pain was 2 out of 10.  The 
impression was chronic neck pain.  In a February 2005 VA 
record, the veteran reported worsened pain.  In another 
February 2005 VA record, a physician noted that the veteran 
had chronic neck, shoulder, and back pain due to degenerative 
disk disease and that she was medically prohibited from 
lifting any more than 10 pounds or bending more than 90 
degrees.  The veteran was in constant pain but could not take 
her narcotic pain medication while at work.  In a March 2005 
VA record, the veteran reported that she had changed her 
position at work and that she had less pain.  Her right arm 
pain was improved, but she still reported neck and shoulder 
pain.  Her average pain was 6.5 out of 10.  In VA medical 
records from April 2005 through August 2005, the veteran 
reported neck and shoulder pain.  She reported that her pain 
was 7 to 10 out of 10 prior to medication and 3 to 4 out of 
10 afterwards.  

In her August 2005 substantive appeal, the veteran asserted 
that she was in constant neck pain and her medication had 
little affect.  

In a January 2006 VA medical record, the veteran reported 
neck and shoulder pain.  Pain was 8 to 10 out of 10 prior to 
medication and 3 to 4 out of 10 afterwards.  

A February 2006 VA spine examination was conducted.  The 
veteran reported constant, chronic pain of the neck and 
shoulders.  The veteran denied flare-ups, but reported a 
constant sharp pain of the cervical spine that was 5 to 10 
out of 10.  She reported that she used a heating pad and a 
traction device to alleviate the pain.  She used hydrocodone 
with Tylenol every 4 hours for pain, in addition to evening 
and morning medication.  She did not use any brace, cane, 
crutch, walker, or other assistive device, and had no history 
of falls.  The veteran worked in a factory and was able to 
conduct the activities of daily living.  Upon examination, 
there was no redness, swelling, or tenderness on palpation.  
The curvature was within normal limits.  There was forward 
flexion to 45 degrees, extension to 45 degrees, bilateral 
lateral flexion to 45 degrees, and bilateral rotation to 70 
degrees.  The veteran winced with pain throughout, but upon 
repetition, there was no fatigability or loss of range of 
motion.  There was bilateral upper extremity 2+ deep tendon 
reflexes, intact sensation, and no wasting.  X-rays showed 
mild narrowing of the C5 to C6 disc space, but were otherwise 
negative.  The diagnosis was chronic neck pain with 
degenerative changes of the cervical spine and grossly intact 
range of motion with no functional deficits but with marked 
tenderness.  

In a February 2006 VA medical record, the veteran reported 
neck and shoulder pain.  Pain was 6 out of 10 prior to 
medication and 0 out of 10 afterwards.  In an April 2006 VA 
record, the veteran reported chronic neck and shoulder pain.  

In a July 2006 lay statement, J.P. stated that the veteran 
had chronic neck pain.  In an undated lay statement, the 
veteran's grandmother stated that when she last saw the 
veteran in October 2003, the veteran was in a great deal of 
pain while completing certain tasks and that her condition 
was worsening.  In another July 2006 lay statement, the 
veteran's sister stated that she was very concerned about the 
veteran's chronic neck pain, because it only seemed to 
worsen.  In a lay statement received July 2006, the veteran's 
brother stated that he was extremely concerned about the 
veteran's chronic neck pain because it only seemed to 
increase, which made her life more difficult and more 
difficult to function normally.  In another July 2006 lay 
statement, the veteran's mother stated that she was concerned 
about chronic neck pain which had recently worsened.  She 
stated that it had severely limited the veteran's abilities 
in everyday life.

The veteran's cervical spine disability is rated under 
Diagnostic Code 5237-5243.  The hyphenated code used for 
rating the veteran's disability indicates that the veteran's 
cervical spine disability includes limitation of cervical 
spine motion, Diagnostic Code 5237, and intervertebral disc 
syndrome, Diagnostic Code 5243.  See 38 C.F.R. § 4.27 (2007).  

Under the current rating criteria for spine disabilities, a 
100 percent evaluation is assigned for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine; and a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) (2007).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2007).  

Under the current rating criteria for intervertebral disc 
syndrome, a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 40 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The veteran's 10 percent evaluation contemplates cervical 
spine flexion more than 30 degrees but no greater than 40 
degrees, or a combined range of cervical spine motion greater 
than 170 degrees but no greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237-5243 (2007).

The evidence of record indicates full cervical spine flexion, 
extension, and bilateral lateral flexion from June 2003 to 
May 2004.  Beginning in May 2004, cervical spine bilateral 
rotation was 70 degrees out of 80 degrees, but cervical spine 
flexion, extension, and lateral flexion remained full.  Thus, 
prior to May 2004, the combined range of cervical spine range 
of motion was 340 degrees, and after May 2004, the combined 
range of motion was 320 degrees.  Although a November 2004 VA 
record noted markedly diminished range of motion, it did not 
provide the limitation in degrees and appeared to be in 
response to excessive lifting and bending at work  The 
remainder of the time period range of cervical spine motion 
remained full or nearly full.  In addition, although an 
August 2003 VA examiner noted loss of normal cervical 
lordosis, in May 2004, there were no neck abnormalities or 
deformities and a February 2006 VA examiner found cervical 
spine curvature within normal limits.  Accordingly, an 
evaluation in excess of 10 percent for a cervical spine 
disability is not warranted.

Additionally, an evaluation in excess of 10 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the veteran did not report and the record 
did not demonstrate any incapacitating episodes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007); see Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  The veteran has intermittently reported 
radiating neck and shoulder pain.  In July 2003, the veteran 
denied numbness or radiating pain, but in August 2003 the 
veteran reported right hand numbness.  June and July 2003 VA 
medical records noted no upper extremity sensory deficits and 
intact sensation.  The May 2004 VA examination found upper 
extremity intact sensation, equal deep tendon reflexes, and 
5/5 strength.  The February 2006 VA examination noted upper 
extremity intact sensation, no wasting, and normal deep 
tendon reflexes.  Although the subjective evidence of record 
intermittently suggests neurological manifestations, there 
was conflicting subjective evidence and the objective 
evidence of record indicates no neurological symptoms due to 
a cervical spine disability.  Accordingly, the veteran is not 
entitled to a separate 10 percent evaluation for neurological 
symptoms of a cervical spine disability.

The Board has also considered an increased evaluation under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2007).  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
But as noted above, an increased evaluation is not warranted 
based on limitation of motion.  Accordingly, an evaluation in 
excess of 10 percent for a cervical spine disability is not 
warranted.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
consistently reported constant neck pain and that medication 
helped, but did not relieve, her pain.  She was not unsteady 
and did not use a walker, crutch, cane, brace, or other 
assistive device.  In July 2003, the veteran stated she had 
exacerbated her neck injury at work but the pain was slightly 
relieved by chiropractic treatment.  In August 2003, the 
veteran reported that she was dropping things and had loss of 
control and had occasional falls due to an inability to turn 
her neck to see where she was going.  In May 2004, the 
veteran reported that although she had been late to work 8 to 
10 times due to pain, she had not missed any work.  The 
veteran reported flare-ups once per week that lasted for 3 to 
4 days.  In March 2005, the veteran reported that she had 
changed her position at work and she had less pain.  In 
February 2006, the veteran denied flare-ups.  She reported 
that she used a heating pad, traction device, and medication 
to alleviate the pain.  The veteran denied any history of 
falls.  The veteran worked fulltime in a factory and was able 
to conduct the activities of daily living.  Various lay 
statements indicated that the veteran was in pain and her 
life was difficult due to her neck disability.

The objective evidence of record includes several letters 
from the veteran's VA physician indicating that the veteran 
should not lift anything greater than 10 pounds and that her 
physical abilities, particularly lifting and bending, were 
limited.  But these results were due in part to a non-service 
connected lumbar spine disorder.  The May 2004 VA examiner 
noted tenderness over the right trapezius insertion and 
C4/C5.  In November 2004, there were palpable muscle spasms.  
The February 2006 VA examiner found no redness, swelling, or 
tenderness on palpation.  Although the veteran winced with 
pain throughout her cervical spine range of motion, upon 
repetition, there was no fatigability or additional loss of 
range of motion.  In summary, the evidence of record 
indicates some functional limitation due to a cervical spine 
disability, to include pain and restrictions on lifting and 
bending, but contains conflicting evidence regarding the 
presence of flare-ups and falls.  Medication was helpful in 
alleviating her pain and the veteran was able to work 
fulltime and conduct her activities of daily living.  In 
addition, repetitive movement did not cause additional 
limitation of motion or fatigability.  Accordingly, the 
veteran is not entitled to an increased evaluation based on 
these provisions because the evidence of record shows no 
additional functional impairment, fatigability, 
incoordination, weakness, or pain beyond that already 
contemplated within a 10 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's cervical spine disability presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the cervical spine disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  The veteran 
denied missing any work due to her cervical spine disability.  
Moreover, the evidence of record does not show any 
hospitalization for the cervical spine disability.  In the 
absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration or failure 
to document it's consideration of an extraschedular rating 
did not prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for a cervical 
spine disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


